Citation Nr: 1310800	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include whether service connection can be granted.

2.  Entitlement to an initial evaluation in excess of 30 percent for mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 28, 1978 to January 23, 1979.

By rating decision dated January 2007, the Regional Office (RO) denied service connection for PTSD.  The Veteran disagreed with this determination, and the RO issued a statement of the case in May 2007.  The Veteran submitted a substantive appeal in December 2007.  He withdrew his claim in a statement received in August 2009.  Accordingly, the January 2007 rating action became final.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO that granted service connection for a mood disorder.  The Veteran disagreed with the 30 percent evaluation that was assigned.  The Veteran has also appealed an August 2011 rating action that concluded new and material evidence had not been received to reopen a claim for service connection for PTSD.  

The issue of an initial evaluation in excess of 30 percent for mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The final January 2007 rating decision denied service connection for PTSD.  

2.  Evidence added to the claims file since the January 2007 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2007, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

2.  Evidence received since the January 2007, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In VA correspondence to the appellant in December 2010, the Veteran was informed of the reasons for the prior denial of his claim, what evidence was required to reopen his previously denied claim, and of the law pertaining to the assignment of a disability rating and effective.  

VA also has a duty to assist the Veteran in the development of the claim.  The claims file includes service personnel records, service treatment records, VA and private medical records, lay statements, and his testimony at a hearing before the undersigned.  The Veteran was afforded VA examinations in September 2009 and July 2011.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

While the claim is being reopened, the Board finds no prejudice to the Veteran will result from its adjudication on the merits.  It is noted the Veteran has had an opportunity to submit pertinent evidence, and his representative's arguments relating to the alleged deterioration in the Veteran's performance shows he had actual knowledge as to the requirements to reopen the claim.  See Bernard v. Brown, 4 Vet. App. 383 (1993): Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Analysis 

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the January 2007 rating action included the service treatment records and service personnel records.  The service treatment records disclose the Veteran was seen on December 8, 1978 with a lower lip injury.  He was sent to the emergency room.  

The service personnel records include a TDP counseling form dated December 14, 1978.  It was noted the Veteran had an initial interview on December 9, 1978.  It was reported that on that day, he failed to follow mess hall procedures, i.e. looking around, not standing at parade rest as directed, and not sounding off and talking after being directed not to.  On December 13, 1978, he was sleeping during a class and was out of uniform, i.e. buttons undone, hands in pockets and field jacket unzipped.  The next day, he deliberately failed to respond to commands and guidance, i.e. personal hygiene, and care of clothing and equipment.  The form indicates the Veteran was counseled on several occasions.  It was stated he became hostile several times and showed a lack of responsiveness to commands and guidance.  It was further indicated he wanted out of service at any cost.  It was also stated he failed to attempt to improve his performance or attitude, and showed no desire to meet the minimum standards of the Army.  It was recommended that he be eliminated from service.

Another TDP counseling form dated January 9, 1979 is of record.  This shows that on December 16, 1978, the Veteran was observed not helping his squad clean the latrine.  Three days later, he did not want to get out of bed.  On January 3, 1979, he was observed smoking in the dayroom without permission while on detail.  The next day, he would not assemble or disassemble a rifle during a review class.  On January 5, 1979, the Veteran was observed talking in the dining facility, and the next day, his personal area was unsatisfactory, i.e., his boots were not shined, his bunk was improperly made, and his towel was on the bunk.  Finally, on January 9, 1979, he was not at his place of duty.  He was counseled on each occasion.  

In January 1979, the Veteran received an Article 15 for, without authority, going from his appointed place of duty.

The Veteran submitted a claim for service connection for PTSD in September 2006.  He referred to a personal assault by his drill sergeant in January 1979.  He claimed he had filed a report with a chaplain.

In a September 2006 letter, the RO notified the Veteran that he needed to provide specific details of the personal trauma that resulted in PTSD.  He was informed of the types of evidence he could submit.

An undated problem list from a VA medical facility shows cocaine dependence and depression.

In a statement received in November 2006, the Veteran stated that in January 1979, he was coming through the mess hall and some guys were smoking pot.  He asked one of them about his duty that morning when a drill sergeant approached and told them to get up against the wall.  When he did not move fast enough, the drill sergeant smashed his head against the wall.  He claims that is when all his problems, including depression, nightmares, memory loss and PTSD, began.

As noted above, by rating action dated January 2007, the RO denied service connection for PTSD.  It was indicated the Veteran had submitted no evidence supporting his assertion of a personal assault during service, or evidence of current treatment for PTSD.  

The additional evidence includes private and VA medical records, statements from a chaplain, his sister and a friend, and the Veteran's testimony at a hearing before the undersigned.  The records show the Veteran has described his in-service stressor, and that he has been diagnosed with PTSD.

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for PTSD.  Since the record now documents the Veteran has received a diagnosis of PTSD, the Board concludes the additional evidence is new and material, as it raises a reasonable possibility of substantiating the claim, when considered in conjunction with the record as a whole.  While there is some evidence against the claim, the negative evidence does not preclude a possibility of substantiating the claim.  

Thus, the additional evidence raises a reasonable possibility that the Veteran has PTSD that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for PTSD is reopened.

	II.  Reopened claim 

The Board finds that it may adjudicate this claim on the merits.  Although it is unclear whether the RO specifically reopened the claim, the Veteran and his representative presented arguments on the question of service connection at the hearing before the Board and demonstrated actual knowledge of the evidence necessary to substantiate the claim.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the issue on appeal.  Hickson, 23 Vet. App. at 399; Bernard, 4 Vet. App. at 394. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

In addition to the information in the service treatment records and the service personnel records summarized above, the Board notes there are no complaints or findings concerning a psychiatric disability in service.  

The Veteran was provided with telephone screening in May 2007 for admission to a VA PTSD residential program.  He related that while in service, he was returning from the mess hall and was assaulted by his drill sergeant.  He alleged the sergeant slammed his head into a wall and that he was knocked unconscious.  The Veteran stated he filed a report, was treated in a hostile fashion and eventually removed from his platoon.  

In a June 2007 statement, a VA chaplain related he had seen the Veteran for the previous two months for pastoral counseling for non-combat PTSD.  He asserted the Veteran has PTSD due to severe emotional and physical abuse in service.  He claimed it had caused the Veteran to suffer from extreme anxiety states, nightmares, dysphoria and depression.  

The Veteran was admitted to a VA PTSD residential program in August 2007.  It was indicated he had not previously been on a PTSD unit, but had two prior psychiatric hospitalizations in 2005 and 2006 for depression, suicidal ideation and drugs.  In September 2007, the Veteran provided additional information concerning his claimed stressor.  He stated that after the drill instructor pushed his head against the wall, another soldier assisted him in securing medical attention at the hospital.  He returned to the barracks that afternoon, and requested to talk to superiors, with MP's eventually taking his account.  He also indicated he informed the local chaplain.  The Veteran says that the next day, his drill instructor pulled him out of duty, kept him away from others and segregated him in a basement room for seven to ten days.  He asserted he was out of formation and out of duty.  He recalled he had no knowledge of what was happening.  He maintains the isolation was complete, as his meals were sent to him, and he was kept from other members in his unit.  He reports he was fearful the fact he had reported the incident was the reason he was being ostracized.  He expressed paranoia, fear and helplessness, noting he was only 18 years old at the time.  The Veteran insisted that prior to this, he had an exemplary record for both physical and mental activities.  He said this 10-day period was debilitating and established long-term mistrust of authority and rejection.  He recalled a feeling of being "imprisoned by my own."  He related his fear was so extreme, he put his bed up against the door because he was fearful someone was going to assault him again.  He stated he returned home after his discharge and reported he was hurt and ashamed in telling his family about his early discharge, but was unable to fully express the reason why.

The discharge summary shows that after the drill sergeant pushed his head against the cement wall, the Veteran reported he blacked out for a couple of hours.  He recalls being in the hospital when he woke up.  The diagnoses were PTSD, dysthymia and cocaine dependence.

In a statement dated November 2007, a psychiatrist stated the Veteran's psychiatric condition was caused or aggravated by service.

A VA social worker wrote in 2008 that the Veteran had been a patient in the PTSD treatment program since November 2007.  She related the Veteran was diagnosed with PTSD resulting from an assault he experienced in basic training.  

On VA psychiatric examination in September 2009, the Veteran asserted he was discharged after three months because of his allegations of PTSD.  He said that prior to his discharge, he was given very unfair and punitive treatment.  He described his in-service stressor.  He maintained that he blacked out for a moment after the drill sergeant pushed him and his face hit a wall.  He said that when he complained about the incident, he was treated punitively.  He asserted he was separated and segregated from the military.  He claimed he was fed separately and put on a punitive profile.  The examiner noted the Veteran was unable to provide substantial evidence to support the claim of assault by the drill sergeant.  The pertinent diagnosis was PTSD.  The examiner noted if the Veteran's stressor and allegations of assault were verified, he should be reevaluated.  

In January 2010, the Joint Services Records Research Center responded to a request for information from the VA.  It reported it had researched an Army database and was unable to locate a report referencing an incident in which a soldier assigned to a basic training unit at Fort Knox, Kentucky was assaulted by a drill sergeant between November 1978 and January 1979.  It was indicated a criminal investigation report on this incident might have been filed.

By letter dated February 2010, the Army Criminal Investigation Command, Crime Records Center, wrote the Veteran and stated that a search of records revealed no files responsive to his request.  

In a statement dated April 2011, the Veteran's sister wrote that the Veteran had been very excited to join the Army.  However, in January 1979, he told her about an incident that had upset him.  She related the Veteran told her that the drill sergeant pushed his head into the wall, knocking him unconscious.  She indicated that after filing a report, the Veteran had been removed from his platoon and locked in a room for about two weeks.  She added that he was not the same person he had been prior to service.  

The Veteran was again afforded a psychiatric examination by the VA in July 2011.  When describing his alleged stressor, the Veteran stated the drill sergeant pushed him forward for "not moving fast enough."  He said he fell as he was pushed and ended up hitting his head on the wall.  He related the sergeant was upset with his unit because he had smelled marijuana, but the Veteran claimed he had not been smoking.  He again said that after reporting the incident, he was placed in solitary.  He asserted he was interrogated every night.  

In statements received in October 2011, C.W. related she was a friend of the Veteran.  She asserted she lived with the Veteran from 1999 to 2005, and that he had bad sleeping habits.  She noted he would be up at night most of the time.  She claimed he was always depressed and did not want to go out.  

During the hearing before the undersigned, the Veteran testified the incident occurred on December 8, 1978.  He alleged he was coming from the mess hall, and he stopped to talk to someone with whom he shared latrine duties.  He claimed that the drill sergeant told everyone to get up against the wall because some people were smoking marijuana.  Since he thought he had nothing to do with it, he was moving too slowly for the drill sergeant, who put his hand to the back of his head and pushed his face so his head hit the wall.  The Veteran stated he sustained a "busted" lip and was in a daze.  He insisted he was knocked out for a few minutes.  He asserted that after filling out a report, he was removed from his unit and locked in a basement for a couple of weeks.  He states he was by himself the entire time and that meals were brought to him.  The Board notes that the hearing transcript reflects there were technical difficulties and the Veteran repeated a portion of his testimony.  In this version, the Veteran stated he suffered a "busted" lip when his face hit the wall, and that he was bleeding profusely.  He also stated he was out for 10 or 15 minutes.  

The Veteran asserts service connection is warranted for PTSD.  As summarized above, he has provided numerous accounts of his in-service stressor.  The facts show, however, that his story has changed in such significant details that he is simply not credible.  Initially, the Board notes the Veteran claimed in some versions to have received a cut lip.  It is true the service treatment records show he was treated for a lip injury on December 8, 1978, the date he testified the incident occurred.  However, he has variously described the amount of time he was unconscious as a moment to a couple of hours.  

There are additional discrepancies that lead the Board to find the Veteran is not credible.  The Veteran has consistently claimed he was placed in isolation following the stressful incident.  During the hearing, he variously testified that he had been in complete isolation for a couple of weeks and until he was discharged.  

The personnel records summarized above demonstrate that the Veteran's allegation regarding having been removed from his unit and placed in isolation is, simply stated, not true.  In this regard, the counseling forms disclose that on December 13, 1978, he was in a class.  He was with his squad on December 16 and, another day later that month, did not want to get out of bed.  He was seen sleeping in the day room on January 3, 1970, and was in the dining facility two days later.  

These incidents are inconsistent with his claim that he was locked in a room completely isolated from his unit.  Since his stressor hinges on his assertion he was assaulted and then kept in isolation, the fact the record shows he was not removed from his unit undermines his credibility.  Thus, in the absence of a stressor, there can be no valid claim for PTSD. 

The Board acknowledges the assertions of the Veteran that he has PTSD that is related to service.  As a lay person, however, he is not competent to diagnose any such disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board acknowledges the argument of the Veteran's representative that the personnel records demonstrate deterioration in the Veteran's performance after the alleged stressor occurred.  It is significant to observe that the TDP counseling form shows he was first counseled when he had been in service for approximately ten days.  The fact remains he had not been in service for a long enough period of time for him to have established a baseline performance.  From the start, the Veteran expressed a desire to be discharged.  

In sum, there is no evidence of PTSD in service, the preponderance of the probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds, accordingly, that service connection for PTSD is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran also asserts a higher rating should be assigned for mood disorder.  The Board notes the Veteran was afforded a psychiatric examination by the VA in September 2009.  The examiner noted the Veteran's primary complaint appeared to be symptoms of PTSD, secondary to an alleged assault.  He indicated the Veteran's stressor had not been verified.  He attempted to distinguish the symptoms associated with the Veteran's (now) service-connected mood disorder and "PTSD."  

A VA psychiatric examination was conducted in May 2012.  It is significant to point out, however, that the examiner did not indicate which symptoms of the Veteran's psychiatric disabilities were associated with his service-connected mood disorder and which were related to a nonservice-connected psychiatric disability.  The Board does not have the medical expertise to determine whether symptoms of the Veteran's various psychiatric disabilities can be separately identified.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, an examination is necessary.  If it is not possible to separate the effects of the service-connected from the nonservice-connected conditions, all symptoms must be attributed to the service-connected disability.  See Mittleider, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for his service-connected mood disorder since 2010.  Thereafter, after securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran not already of record.

2.  Thereafter, schedule a VA psychiatric examination to determine the nature and severity of the Veteran's mood disorder.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than a mood disorder, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of a mood disorder affect the appellant's social and industrial capacity, to include whether it is as likely as not that it precludes substantially gainful employment (without consideration of the appellant's age).  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The claims folder must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


